Citation Nr: 9927266	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  80-17 363	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
bilateral varicose veins.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

(The issues of whether there was clear and unmistakable error 
in a Board of Veterans' Appeals order of October 6, 1980, a 
Board of Veterans' Appeals decision of February 26, 1981, or 
a Board of Veterans' Appeals decision of July 1, 1991, are 
the subjects of a second, separately docketed, decision by 
the Board)  

(The issue of whether there was clear and unmistakable error 
in a rating decision of November 1989 and the issue of 
entitlement to special monthly compensation based on a need 
for regular aid and attendance or being housebound are the 
subjects of a third, separately docketed decision by the 
Board)  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955.  

This case presents a complicated procedural history, arising 
in part before the Board of Veterans' Appeals (Board) on 
reconsideration of a February 26, 1981, Board decision which 
denied the veteran's appeal for a rating higher than 
50 percent for bilateral varicose veins and for a total 
rating based on individual unemployability (TRIU).  An Order 
of Reconsideration was issued on April 12, 1993, under the 
authority granted to the Chairman of the Board by 38 U.S.C.A. 
§ 7103 following receipt of a Motion For Reconsideration 
dated November 6, 1992.  The issues before the Board on 
February 26, 1981, arose from adverse rating decisions of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), dated November 21, 1979, 
and October 27, 1980.  

The case is also before the Board for further proceedings 
required by a March 1, 1993, order by the United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
which vacated a July 1, 1991, Board decision wherein an 
appeal for a TRIU was denied.  That appeal was from a March 
8, 1988, RO decision which had denied a claim for a TRIU 
received in October 1987.  The Court remanded the TRIU issue 
to the Board.  Further, the claim of current entitlement to a 
rating higher than 60 percent for bilateral varicose veins 
derived from a claim for increase received in November 1993 
which was denied by a rating decision of November 3, 1995.  

At the request of the veteran's attorney, the issues 
before the Board as a result of the March 1993 Court 
order and the April 1993 Order of Reconsideration have 
been merged into a single appeal which was initially 
reviewed by a Reconsideration Panel of the Board on 
September 9, 1993, at which time the Board remanded the 
claims of entitlement to a rating higher than 50 percent 
for bilateral varicose veins and entitlement to a TRIU 
for additional development of the evidence.  When the 
case returned from the RO, the Board subdivided and 
recharacterized the issues as follows:  (1) Entitlement 
to restoration of a 60 percent rating for bilateral 
varicose veins from March 1, 1980, (2) entitlement to 
restoration of a TRIU from March 1, 1980, (3) entitlement 
to a current rating higher than 60 percent for varicose 
veins and (4) current entitlement to a TRIU.  On 
April 25, 1997, the Board issued a decision which held 
that the criteria for restoration of the 60 percent 
rating for varicose veins and a TRIU had not been met and 
remanded the issues of current entitlement to an 
increased rating and a TRIU to the RO for further 
development and readjudication.  The remanded issues 
remain before the Reconsideration Panel and will be 
addressed herein.  

The April 25, 1997, Board decision was reviewed by the Court 
on July 23, 1998.  In a single judge order, Judge Kramer 
identified the matters on appeal as involving nine discrete 
claims.  The issues of entitlement to restoration of a 
60 percent rating for varicose veins and restoration of a 
TRIU (identified by the Board in the paragraph above as 
issues 1 and 2 and identified by the Court as claims 7 and 8) 
were dismissed as not judicially reviewable since the 
original notice of disagreement had preceded November 18, 
1988.  See Veteran's Judicial Review Act (VJRA), Pub. L. 
No. 100-687, 102 Stat. 4105 (1988).  The Board's finding that 
a November 1979 RO rating decision was not reviewable on the 
basis of clear and unmistakable error (CUE) was affirmed.  
Appeals involving the remaining issues were dismissed on 
various bases.  In particular, the appeals for an increased 
rating for varicose veins and a TRIU were dismissed in the 
absence of a final decision by the Board.  The Court noted 
that to the extent that a claim for a TRIU (Claim 1) had been 
addressed by the Board as part of its reconsideration of the 
February 1981 Board decision, the Court would be without 
jurisdiction over that matter because a post November 17, 
1988, notice of disagreement had not been filed with respect 
to it.  The order identified four CUE issues (Claims 2, 3, 4, 
and 5) requiring further action by the Board.  

Three of the four CUE issues identified by the Court as 
requiring Board consideration (Claims 3, 4 and 5) will be 
addressed in a separate decision of the Board which has been 
docketed for that purpose pursuant to Pub. L. No. 105-111, 
codified at 38 U.S.C.A. § 7111 (Supp. 1999), and implementing 
regulations that became effective on February 12, 1999.  64 
Fed. Reg. 2134 (1999).  However, the first of the four CUE 
issues cited by the Court (identified in the opinion as Claim 
2) involves alleged error in an RO rating decision of 
November 1989 and as such is not reviewable under the law 
providing for review of Board decisions.  Therefore it has 
not been included with the other three CUE issues, involving 
Board decisions, which have been separately docketed.  Rather 
in the interests of administrative efficiency, it will be 
addressed concurrently with the separately developed claim of 
entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another or by reason of 
being housebound.  

With respect to other matters raised by the veteran, it 
should be mentioned that in an October 1997 brief filed with 
the Court, the attorney identified one issue on appeal as 
whether there was "an unadjudicated claim for the bilateral 
effect (sic) to both legs pursuant to 38 C.F.R. § 3.160 and 
38 C.F.R. § 4.26."  Section 4.26 of the Code of Federal 
Regulations pertaining to the bilateral factor, provides a 
formula for establishing, in certain cases, for disabilities 
affecting impaired extremities on both sides of the body, an 
additional increment of disability for evaluation purposes as 
reflected in the combined rating assigned for all service-
connected disabilities.  In the present case, the veteran has 
only a single service-connected disability, and the version 
of the diagnostic code in effect prior to January 12, 1998, 
under which it has been rated, sets forth criteria which take 
bilateral involvement into account.  See 38 C.F.R. § 4.104, 
Code 7120 (1997).  The RO's decision to increase the rating 
for bilateral varicose veins from 40 percent to 50 percent on 
October 26, 1980, reflected application of the bilateral 
criteria in Code 7120.  However, as explained below, the 
rating criteria for varicose veins were revised as of January 
12, 1998, and the new criteria provide for the assignment of 
separate ratings for each affected extremity.  This matter is 
directed to the attention of the RO.  

The veteran's attorney also identified as an issue the 
question of whether there was "an unadjudicated claim for 
reduction from 60 percent to 50 percent by the RO on October 
27, 1980."  As noted above, the Board in its February 1981 
decision denied entitlement to higher than a 50 percent 
rating, which had the effect of "subsuming" the RO's 
October 1980 determination.  See Duran v. Brown, 
7 Vet. App. 216 (1994); Donovan v. West, 158 F 3d 1377 (Fed. 
Cir. 1998).  In turn, the Board's decision was the subject of 
a reconsideration decision in April 1997, at which time the 
issue was more properly characterized as entitlement to 
restoration of the 60 percent rating for bilateral varicose 
veins.  The appeal of that reconsideration decision was 
dismissed by the Court for lack of jurisdiction, as reflected 
above.  With this in mind, it is unclear to the Board whether 
the veteran or his attorney wishes to proceed with further 
action on this "issue."  In any event, it has not been 
developed for appellate review and will not be addressed 
herein.  However, the Board directs the matter to the 
attention of the RO for any necessary action.  


REMAND

The veteran's only service-connected disability is bilateral 
varicose veins, for which a 60 percent schedular evaluation 
has been in effect since December 31, 1986, under Diagnostic 
Code 7120 of the VA Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  See 38 C.F.R. § 4.104, Code 7120.  The 
veteran also has a number of nonservice-connected disorders, 
the most disabling of which are lung cancer and degenerative 
disc disease of the lumbar spine, status post multiple 
laminectomies.  The degenerative disk disease has required 
surgery on three occasions.  The veteran initially underwent 
surgery for a ruptured disc in 1966 at the Watts Hospital in 
Durham, North Carolina, after a coworker dropped a pipe on 
his shoulder (No treatment records are available but the 
veteran furnished the pertinent history in a February 1996 
affidavit).  VA medical records show that in April 1986 he 
underwent total laminectomies at L4-L5, multiple 
foraminotomies and a discectomy at L4.  In October 1987 he 
underwent further laminectomies at L3-L5 with discectomy and 
posterolateral fusion at L3-L5 with left iliac crest bone 
graft.  

Central to the claims for both an increased rating for 
varicose veins and a TRIU is that the veteran experiences 
severe and intractable pain in the lower extremities which 
has been attributed by physicians to both the service-
connected varicose veins and a nonservice-connected back 
disability productive of radiculopathy.  The April 25, 1997, 
remand pointed out that the evidence of record did not 
adequately differentiate the symptoms of varicose veins from 
those of other disorders or show the impact of varicose veins 
on the veteran's ability or inability to engage in 
employment.  To spare the veteran the hardship of having to 
appear for an additional examination, the Board directed that 
his massive medical file be referred to the VA Medical Center 
in Durham, North Carolina, and that an attempt be made to 
obtain clarification of medical issues raised in this appeal 
from a medical file review alone.  In doing so, the Board 
cautioned that the scheduling of an actual physical 
examination might still prove necessary if the opinions 
obtained from the records review alone proved to be 
inadequate.  

Pursuant to the Board's request, the file was referred to VA 
physicians who have previously examined the veteran with the 
request that written answers be provided to questions as to 
the extent to which service-connected varicose veins alone 
caused impairment of employability, the extent of medical 
probability that the veteran's leg pain was due to varicose 
veins rather than other medical conditions, and the medical 
probability that use of a wheelchair was necessitated by 
disability caused by varicose veins.

An undated opinion from a VA physician, D. Edelman, M.D., was 
added to the file on July 1, 1997, which asserted that the 
veteran's leg pain was primarily related not to "varicose 
veins" but to peripheral arterial disease (PAD), a disorder 
that may have been "miscoded" as varicose veins.  The 
opinion noted that if the service-connected disability was 
truly varicose veins, that disorder did not cause any part of 
the veteran's unemployability, pain, or wheelchair use, but 
that if the service-connected disability was in fact PAD, 
then the PAD was a major contributor to unemployability, 
"along with his age and a few other co-morbid conditions."  
He indicated that this disorder was by far the dominant 
contributor to the veteran's confinement to a wheelchair.  

An opinion from a second VA physician, D. L. Simel, M.D., 
dated August 21, 1997, was also received.  The doctor found 
it impossible to consider the service-connected varicose 
veins without regard to the other disabilities that resulted 
in impairment or employability.  He indicated that because 
the varicosities preceded all of the other conditions, it was 
likely that the impairment was at least partly related to the 
varicosities.  He further indicated that it was unlikely that 
extreme leg pain would be attributable only to varicosities 
and was much more likely due to lumbar radiculopathy or 
peripheral vascular disease.  The physician stated that the 
use of the wheelchair was in part necessitated by disability 
resulting from varicose veins.  He doubted that further 
evaluation would be useful in identifying the "one and only 
one abnormality" causing the veteran's difficulty.  

In September 1997, the veteran's attorney submitted a second 
statement of medical opinion from Dr. Edelman expressing the 
opinion "that the overriding cause of [the veteran's] leg 
pain and disability is his peripheral vascular disease, not 
any low back problems he may have."  

None of the three statements of medical opinion is fully 
responsive to the Board's questions.  Dr. Edelman is 
unequivocal in attributing the veteran's leg pain to disease 
of the blood vessels rather than the back, but the earlier of 
his statements muddies the diagnostic waters by indicating 
that the veteran has peripheral arterial disease in addition 
to peripheral vascular disease.  This conclusion raises a 
question of whether some form of blood vessel disease that is 
medically separate from the service-connected bilateral 
varicose veins may be present.  If so, that fact must be 
clinically confirmed and the question of whether such 
pathology is proximately due to or the result of the service-
connected peripheral vascular disease must be resolved.  
Furthermore, even if the service-connected disability were 
clearly shown to be the sole cause of the pain, this fact 
would not in and of itself resolve the question of whether 
the veteran meets the schedular criteria for a 100 percent 
rating or the question of whether such disability is severe 
enough to cause unemployability without regard to nonservice-
connected disabilities.  

With full awareness of the complexity of the veteran's 
disabilities and the difficulty confronting physicians who 
are asked to draw fine distinctions between the 
manifestations of one disorder and those of another, the 
Board is bound by decisions of the Court holding that medical 
determinations for benefits purposes can not be predicated on 
a resort to speculation.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  A physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to a question 
is "nonevidence."  Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Further attempts to obtain the necessary medical 
opinions are therefore required, and since the attempts to 
obtain the necessary information through a document review 
alone were unsuccessful, an actual physical examination of 
the veteran is necessary.  To determine the cause of 
disabling pain in the veteran's lower extremities, both a 
vascular and a neurological examination will be required.  
The RO is advised that every attempt to accommodate the 
veteran's special needs should be made.  

In addition, during the period since the April 25, 1997 
remand, new rating criteria for varicose veins have gone into 
effect as of January 12, 1998.  Rather than set forth 
separate ratings for unilateral and bilateral involvement, 
the new criteria specify that evaluations are to be assigned 
for individual extremities and that if more than one 
extremity is involved, each extremity should be evaluated 
separately and combined under 38 C.F.R. § 4.25, applying the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  A 
current examination is thus needed to quantify the findings 
with respect to each of the affected lower extremities.  
Although the RO properly considered the veteran's claim for 
increase under both the old and the new rating criteria, and 
made a finding that application of the old criteria was to 
his advantage, it is clear that the evidence is inadequate 
for review of the claim under either version of the criteria.  

Where the record before the Board is inadequate, a remand is 
required, Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should give the veteran an 
opportunity to identify any additional VA 
or non-VA medical providers from which he 
has received examination or treatment for 
either his service-connected varicose 
veins or for his nonservice-connected 
back disability with radiculopathy since 
April 1997, when the case was previously 
remanded.  Upon receipt of proper 
authorization, the RO should obtain all 
available documentation from the 
providers identified.  The veteran should 
be advised that he is free to submit any 
other additional evidence while his 
appeal is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109, 112 
(1995).  

2.  The RO should schedule the veteran 
for a special VA peripheral vascular 
examination to ascertain the current 
status of his service-connected varicose 
veins and to determine the extent to 
which such disability affects his 
employability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folders be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran or his attorney, the examiner 
should respond to the following matters 
and provide a full statement of the basis 
for the conclusions reached:

(a)  Does the veteran 
currently have peripheral 
arterial disease (PAD) of 
either or both lower 
extremities?  If so, is this 
pathology proximately due to 
or the result of the service-
connected varicose veins (for 
which involvement of deep 
circulation has been conceded 
as the basis for the current 
disability rating)?  Separate 
answers should be given for 
each lower extremity.  

(b)  What are the 
manifestations of the service-
connected vascular disease of 
the lower extremities 
(including PAD if, in the 
examiner's opinion, such 
pathology is related to the 
service-connected peripheral 
vascular disease)?  The 
examiner should specifically 
note whether the findings 
include massive board-like 
edema and/or constant pain at 
rest.  Separate answers should 
be given for each lower 
extremity.  

(c)  Is it more likely than 
not, as likely as not, or less 
likely than not that extreme 
pain in the veteran's lower 
extremities is the result of 
the service-connected vascular 
disability (including PAD if, 
in the examiner's opinion, 
such pathology is related to 
the service-connected 
peripheral vascular disease) 
rather than nonservice-
connected conditions, such as 
a spine disorder with 
radiculopathy?  

(d)  Is it more likely than 
not, as likely as not, or less 
likely as not that the 
service-connected peripheral 
vascular disease (including 
PAD if, in the examiner's 
opinion, such pathology is 
related to the service-
connected peripheral vascular 
disease), without regard to 
any other disability or the 
veteran's age, results in 
impairment of employability, 
and, if so, to what extent?  

(e)  Is it more likely than 
not, less likely than not, or 
as likely as not, that the 
veteran's current need for a 
wheelchair is the result of 
disability resulting from 
varicose veins, with 
impairment of deep circulation 
(including PAD if, in the 
examiner's opinion, such 
pathology is related to the 
service-connected peripheral 
vascular disease), as 
distinguished from nonservice-
connected conditions, such as 
a spine disorder with 
radiculopathy?  

3.  The RO should schedule the veteran 
for a special VA neurological examination 
to ascertain the degree of current 
disability caused by the veteran's 
nonservice-connected degenerative disk 
disease of the lumbar spine, particularly 
the extent of pain and functional 
impairment affecting the lower 
extremities.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folders be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of all relevant past 
medical records in the file, and any 
additional information obtained from the 
veteran or his attorney, the examiner 
should respond to the following and 
provide a full statement of the basis for 
the conclusions reached:  

(a)  Describe in detail all 
manifestations of degenerative 
disk disease affecting the 
veteran's lower extremities.  
Separate answers should be 
given for each lower 
extremity.  

(b)  Is it more likely than 
not, as likely as not, or less 
likely than not that extreme 
pain in the veteran's lower 
extremities is the result of 
the nonservice-connected 
degenerative disk disease with 
radiculopathy rather than 
service-connected vascular 
disease, such as a spine 
disorder with radiculopathy?  

(c)  Is it more likely than 
not, as likely as not, or less 
likely as not that the 
nonservice-connected 
degenerative disk disease with 
radiculopathy, is the primary 
cause of the veteran's current 
need for a wheelchair is the 
result of disability.  

4.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are adequate 
to achieve the purposes of this remand.  
If all of the requested information has 
not been provided, the report(s) should 
be returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1998).  If this is necessary, the 
examining physician(s) should be given an 
opportunity to amend the report(s) 
without reexamining the veteran but 
should be authorized to schedule a 
reexamination if necessary.  

5.  When the record is complete, the RO 
should review the issues on appeal.  For 
the period beginning January 12, 1998, 
the RO should consider the claim for an 
increased rating for varicose veins under 
both the old rating criteria and the 
revised criteria that went into effect on 
that date.  The rating board should 
determine which version is most 
advantageous to the veteran and apply 
such criteria.  If the increased rating 
and TRIU determinations are adverse to 
the veteran, a supplemental statement of 
the case should be prepared, and the 
veteran and his attorney should be given 
a reasonable period of time for reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999), 
Booth v. Brown, 8 Vet. App. 109 (1995), Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to obtain additional information.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	S. L. COHN	G. H. SHUFELT
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	NANCY R. ROBIN
Member, Board of Veterans' Appeals


			
	BARBARA B. COPELAND	S. L. WILKINS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	GEORGE R. SENYK
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



